Citation Nr: 1412478	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  11-05 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to July 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A videoconference hearing was held in March 2012 before the undersigned Veterans Law Judge (VLJ), sitting in Washington, D.C.  A copy of the transcript of that hearing is of record.  

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

It is contended that a rating in excess of 10 percent is warranted for PTSD.  At the March 2010 hearing, the Veteran and his wife testified in support of his claim.  His symptoms included constant depression, unprovoked irritability, lack of motivation, social isolation, and neglect of personal hygiene.  He continued to be treated at the VA medical facility in Lincoln, Nebraska.  His primary contention is that the current 10 percent rating does not adequately reflect the severity of his condition.  

When examined by VA in August 2010, the Veteran reported spending time with a group of friends interested in cars.  He was not particularly outgoing.  He was pleasant and cooperative at the time of this evaluation.  He felt sad and depressed most of the time.  He had recurrent and intrusive distressing recollections associated with his time in Vietnam.  He was irritable with associated outbursts of anger.  He had exaggerated startle response.  PTSD was diagnosed and service connection for this condition was established upon rating decision in September 2010.  A 10 percent rating was assigned, effective February 23, 2010.  

In October 2010, a VA examiner noted that the Veteran's PTSD symptoms continued.  He had moderate psychomotor retardation and a constricted affect.  His speech showed some latency response.  He was alert and oriented to time, place, and person.

An April 2012 VA psychiatrist note reveals increased anxiety of the Veteran, vigilance, sleep problems, more withdrawal, isolation and that he was on prescribed medication.

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (Court determined the Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of a claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Accordingly, the case is REMANDED for the following action:

1.  Copies of pertinent VA and non-VA treatment records should be obtained and added to the claims folder.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.

2.  Following completion of the development requested in paragraph 1, above, the Veteran should be afforded a VA mental disorders examination for the purpose of ascertaining the severity of his service-connected PTSD.  All necessary special studies or tests are to be accomplished.  The claims folder should be made available to the examiner for review in connection with the examination.  If possible, a Global Assessment of Functioning (GAF) score attributable solely to the PTSD should be assigned.  The examiner is then requested to interpret the GAF score as it pertains to social and industrial inadaptability.  For any psychiatric disorder(s) other than PTSD that are identified, the examiner should state what, if any, additional disability is associated with such disability or disabilities.  All opinions should be supported by a written rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2013), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

